 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 1 of 11 Pageid#: 2

                                                                                  08/28/2020


                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF VIRGINIA
                       CHARLOTTESVILLE DIVISION


UNITED STATES OF AMERICA
                                                             3:20mj00036
                                                 Case No. ______________________
v.
                                                            Filed Under Seal
HAIZHOU HU




                         AFFIDAVIT IN SUPPORT OF A
                           CRIMINAL COMPLAINT

      I, Matthew S. Rader, being first duly sworn, hereby depose and state as

follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI) and

have been since November 2005. I am currently assigned to the Richmond Division

of the FBI, Charlottesville Resident Agency. I received formal training at the FBI

Academy in Quantico, Virginia, on, among other things, the United States

Constitution, federal criminal statutes and rules, and conducting criminal and national

security investigations, to include writing and executing search and arrest warrants.

My principal duties include the investigation of various criminal violations, to include

espionage, economic espionage, theft of intellectual property and trade secrets, and




                                           1
 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 2 of 11 Pageid#: 3




unauthorized access of computer systems. In the course of my career with the FBI, I

have been involved in the execution of numerous federal arrest warrants.

       2.     I make this affidavit in support of a criminal complaint charging HU

HAIZHOU (HAIZHOU HU), with fraud and related activity in connection with

computers in violation of 18 U.S.C. § 1030, and theft of trade secrets in violation of 18

U.S.C. § 1832.

       3.     The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other law enforcement

officers and witnesses. This affidavit is intended to show merely that there is sufficient

probable cause to charge HU for the offenses listed above and does not set forth all of

my knowledge about this matter.

                               RELEVANT STATUTES

       4.     Title 18, United States Code, Section 1030(a)(2) provides: “Whoever . . .

intentionally accesses a computer without authorization or exceeds authorized access,

and thereby obtains . . . information from any protected computer” commits a federal

criminal offense.

       5.     Title 18, United States Code, Section 1832 provides: Whoever, with

intent to convert a trade secret, that is related to a product or service used in or intended

for use in interstate or foreign commerce, to the economic benefit of anyone other than

the owner thereof, and intending or knowing that the offense will, injure any owner of

that trade secret, knowingly— (1) steals, or without authorization appropriates, takes,

                                             2
 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 3 of 11 Pageid#: 4




carries away, or conceals, or by fraud, artifice, or deception obtains such information;

(2)   without authorization copies, duplicates, sketches, draws, photographs,

downloads, uploads, alters, destroys, photocopies, replicates, transmits, delivers,

sends, mails, communicates, or conveys such information; (3)         receives, buys, or

possesses such information, knowing the same to have been stolen or appropriated,

obtained, or converted without authorization; or attempts or conspires to do so

commits a federal criminal offense.

                                  BACKGROUND

      6.     On August 25, 2020, U.S. Customs and Border Protection (CBP) agents

assigned to Chicago’s O’Hare International Airport were conducting routine screening

of outbound travelers in the boarding process for China Eastern flight #MU 7226 to

Qingdao, China. One of those travelers was an individual by the name of HAIZHOU

HU. When CBP questioned HU regarding the nature of his activities in the United

States, HU – as noted below – provided conflicting and incriminating statements

regarding his activities while conducting U.S.-government funded research at the

University of Virginia (UVA) Department of Mechanical and Aerospace Engineering

(MAE) under the guidance of an individual, referred to in this affidavit as Professor 1.

A review by CBP of portions of HU’s electronic devices revealed UVA-research related




                                           3
 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 4 of 11 Pageid#: 5




files stored on HU’s laptop, to include bio-inspired research 1 simulation software code

developed by Professor 1. HU did not have lawful, authorized access to this material,

and he admitted that Professor 1 would not want him to have it and would be upset to

learn that HU possessed it. Professor 1 has been developing this code over the last 17

years.

                                   PROBABLE CAUSE

         7.   During the interview with CBP, HU said he was conducting research at

UVA on bio-mimics and fluid dynamics to be used in underwater robotics,

submersible vehicles, aircraft engines, and various other marine and aerospace

applications. HU knew that this research was funded by the United States government

in the form of a grant by the U.S. National Science Foundation (NSF), which is an

independent federal agency created by Congress to promote the progress of science,

advance the national health, and secure the national defense. HU stated Professor 1

runs the Flow Simulation Research Group (FSRG) that is a multi-university

collaborative funded by the Office of Naval Research. HU approached Professor 1 to

ask about conducting research at UVA after Professor 1 had given a lecture on bio-

mimics in aerodynamics at Beihang University in 2017. HU stated the costs associated




11
  “Bio-inspired” research refers to the development of processes, materials, or devices by using
biological structures or processes as inspiration. For example, studying the wings of a bird in
order to develop an airplane, or the fins of a fish in developing a submersible vehicle.

                                                4
 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 5 of 11 Pageid#: 6




with his research in the United States were paid for by a scholarship from the Chinese

Scholarship Council (CSC).

      8.     HU said that he works for the Chinese Key Laboratory for Fluid

Dynamics located at Beihang University. HU stated that the Chinese-equivalent of

the NSF funds the Key Laboratory, and that the Key Laboratory also receives funding

from the Chinese Air Force. According to the Curriculum Vitae submitted with his

U.S. visa application, HU had previously attended a Chinese University named

“Harbin University.” Hu told CBP agents that, at Harbin University, he worked in

the Key Laboratory for Underwater Robot Technology.           When asked how that

laboratory was funded, at first, HU said he was not sure. HU was then asked if the

laboratory was funded by the People’s Liberation Army (“PLA”), which is the armed

forces of the People’s Republic of China, to which HU replied: “Of course.” HU stated

that, as part of his scholarship, he was directed by the Chinese Scholarship Council to

upload summary reports regarding his UVA research every 6 months.

      9.     HU was asked if his electronic devices stored any of the research that he

conducted at UVA. HU stated he had all of his research on his devices. At first, HU

indicated that Professor 1 knew he was taking his research with him. Later, HU stated

that neither Professor 1 nor anyone else was aware he was taking his research with

him back to China.

      10.    A basic media exam of the HU’s Lenovo laptop, 2 external hard drives,

1 flash drive, iPad, and 2 cell phones was conducted and HU’s devices were detained.

                                          5
 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 6 of 11 Pageid#: 7




During the interview, HU admitted he had coding files on his computer that Professor

1 would not want him to have and would be upset to learn that HU possessed it.

Subsequent review of HU’s laptop identified approximately 9,600 F90 FORTRAN

source code files used for bio-inspired learning, research, and modeling.

      11.    On August 26 and 27, 2020, agents of the Federal Bureau of Investigation

and Customs and Border Patrol interviewed Professor 1, who is a Professor at the

University of Virginia’s Department of Mechanical and Aerospace Engineering.

Professor 1 knew HU and confirmed that HU had been a researcher in Professor 1’s

laboratory from approximately March 2019 to August 2020. Professor 1, who was

HU’s research sponsor, stated that HU had left UVA to return to China without

contacting him to bid him farewell, which he found unusual.

      12.    Professor 1 stated the F90 source code files were used during simulations

conducted in furtherance of his bio-inspired fluid mechanics research funded by NSF.

Professor 1 categorized the file types utilized in his research simulations into four

categories: 1) Pre-processing code; 2) Executable files; 3) Post-processing data; and 4)

the “core code.” According to Professor 1, researchers – including HU – who were

conducting simulations in Professor 1’s laboratory at UVA had access to the first three

types (i.e., pre-processing code, executable files and post-processing data). However,

as to the “core code,” the access was strictly guarded. According to Professor 1, these

strict limitations were by design because the core code was proprietary and he had

been developing the code over the last 17 years. Professor 1 further described the core

                                           6
 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 7 of 11 Pageid#: 8




code as the preeminent bio-inspired research simulation software in the world. Other

universities and commercial vendors have requested access to the core code for both

research and commercial uses, which includes use in underwater robotics, submersible

vehicles, aircraft engines, and other marine and aerospace applications. However,

Professor 1 has not shared it because he wishes to maintain his – and the University of

Virginia’s – unique competitive advantage in conducting research in the bio-inspired

fluid mechanics field.

      13.    Because of the importance and value of the core code, only three people

have access: Professor 1 and two graduate students who work under Professor 1 on

his continued development of the core code (Authorized Students 1 and 2). Professor

1’s ability to conduct simulations using this core code resulted in his receiving

numerous grants as a researcher, including but not limited to 2 current NSF grants

totaling $1.8 million dollars. According to a UVA Applied Research Institute official,

a U.S.-based company, Company One, has developed similar simulation software for

use in engineering simulation and modeling, and vendors pay Company One a yearly

fee to be able to use such software; open source reporting indicates Company One’s

revenue in 2019 exceeded $1.5 billion dollars.

      14.    The core code is stored on a UVA high performance computer cluster

(referred to here as Cluster A) in UVA’s data center to which physical and electronic

access is strictly controlled. Cluster A is located on the grounds of the University of

Virginia in Charlottesville, Virginia, within the Western District of Virginia, and only

                                           7
 Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 8 of 11 Pageid#: 9




University of Virginia IT personnel may physically access the building and room

where Cluster A resides.

      15.      Some researchers in Professor 1’s laboratory may access Cluster A

through UVA’s Virtual Private Network (VPN). UVA’s VPN advises all individuals

using the network:

      You are now connected to the University of Virginia network, which is
      available for authorized use only. All traffic and actions are subject to
      University’s policies (http://uvapolicy.virginia.edu/). By connecting to
      the university’s network, you acknowledge and consent to these terms.

      16.      UVA’s policy entitled, “IRM-002: Acceptable Use of the University’s

Information Technology Resources,” states, among other things, that users must not:

            x Obtain or attempt to obtain unauthorized access to the University’s IT
              resources; [and]

            x Circumvent or attempt to circumvent security controls on the
              University’s IT resources [.]

      17.      For every researcher who has access to Cluster A, their access is

individually reviewed and approved by Professor 1 and then administered by UVA’s

Information Technology personnel.       Each researcher’s profile determines what

information on Cluster A they are able to access. Each individual researcher has a

“home” storage space that only that individual can access, and each individual may

also access a “shared” storage space which is shared among other users. Professor 1

stored his core code on the home storage space for himself and Authorized Students 1

and 2, the two graduate students with whom he works closely on the core code. By


                                          8
Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 9 of 11 Pageid#: 10




design, and in order to safeguard the core code, no other researchers had access to his

code in their home drive or shared storage space on Cluster A, including HU. Access

to each researcher’s profile on Cluster A is controlled by entering unique username

and password.

      18.    Over the course of his research in the laboratory between March 2019

and August 2020, HU asked Professor 1 for access to Professor 1’s core code on

multiple occasions. Each time, Professor 1 denied his request. HU asked Professor 1

for access to Cluster A, the high-performance computer cluster on which the code

resides, but only in the home storage of the three aforementioned individuals.

Professor 1 granted HU access to Cluster A’s shared storage space, but prior to

granting HU access, Professor 1 reviewed the contents of the shared storage space to

ensure no core code files were present. Professor 1 stated HU requested access to the

core code from both of the UVA graduate students within his lab with access, but both

denied HU’s request.

      19.    On August 27, 2020, Professor 1 and FBI agents reviewed the code files

that were located on HU’s laptop computer he sought to take outside of the United

States to China.     Using a keyword search, Professor 1 and agents identified

approximately 55 of his core code files. Professor 1 indicated the files constituted the

entirety of his core code he had been developing over the last 17 years and he did not

know how HU obtained the files. Professor 1 told the FBI that there were only a few

ways that HU could have obtained this material: (1) by using credentials stolen from

                                           9
Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 10 of 11 Pageid#: 11




Professor 1 or Authorized Students 1 or 2; (2) by accessing the core code when an

person with authorized access was logged in but walked away from their computer, or

(3) using other methods, such as a password cracking tool, and the like, to hack into

the storage space where the core code was stored.            Professor 1 was extremely

concerned with the prospect of his core code being taken for use outside his research

lab, as it would compromise his competitive advantage in his research field and could

be exploited for various commercial, governmental and military applications by other

entities, including universities, companies, or countries.

      20.    On August 28, 2020, FBI agents contacted Authorized Students 1 and 2.

Both individuals told the FBI that they did not provide HU with the core code, nor did

they give HU access to their profile on Cluster A.

                                   CONCLUSION

      21.    Based on the foregoing, I submit there is probable cause to charge

HAIZHOU HU for the offenses fraud and related activity in connection with

computers in violation of 18 U.S.C. § 1030(a)(2), and theft of trade secrets in violation

of 18 U.S.C. § 1832.




                                           10
Case 3:20-mj-00036-JCH Document 1-1 Filed 08/28/20 Page 11 of 11 Pageid#: 12




                                       OATH
      The information in this affidavit is true to the best of my knowledge and belief.


                                       Respectfully submitted,
                                       s/Matthew S. Rader
                                       Matthew S. Rader, Special Agent
                                       Federal Bureau of Investigation


Received by reliable electronic means and sworn and attested to by telephone on
this 28th day of August 2020.


                                       ___________________________________
                                           ____
                                              _________________
                                                              ____________
                                       JOELL C.
                                             C. HOPPE
                                       UNITED STATES
                                                S A S MAGISTRATE
                                                          AG S A      JUDGE




                                          11
